United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-93
Issued: July 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from a September 30, 2009 decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(e), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly calculated appellant’s pay rate for compensation
purposes.
FACTUAL HISTORY
On May 10, 2008 appellant, then a 38-year-old electrician, sustained third-degree burns
to both upper extremities when he touched the wrong lead with an electric meter. He stopped
work that day and received wage-loss compensation. Appellant returned to four hours of light
duty on August 7, 2008, and worked intermittently through August 28, 2008. He was placed on

the periodic compensation rolls at the 3/4 augmented rate, based on a weekly pay rate of
$877.34, and has not returned to work.
On May 26, 2009 appellant advised the Office that his pay rate was incorrect because it
did not include premium pay.1 By letter dated June 3, 2009, the employing establishment
informed the Office that appellant’s weekly schedule included a 12-hour shift every Sunday and
night differential on a regular basis. On July 15, 2009 the employing establishment forwarded
appellant’s pay history for the period May 10, 2007 to May 12, 2008, including regular hours,
overtime and Sunday hours. By letter dated August 19, 2009, the Office informed appellant that
his compensation had been adjusted to reflect Sunday pay of $21.07 a week, yielding a new
weekly pay rate for compensation purposes of $898.41. He reviewed compensation for Sunday
premium pay.
In e-mails dated August 10 and 11, 2009, the employer noted that, while management
routinely required employees to work overtime, it was relayed verbally not in writing. In an
August 21, 2009 letter, the employing establishment informed the Office that appellant worked
overtime every pay period because it was short-handed. There was nothing in writing that
guaranteed the overtime work and, if an employee could not work overtime, the supervisor
would accommodate the restriction.
By decision dated September 30, 2009, the Office found that appellant was not entitled to
overtime pay pursuant to section 8114(e) of the Federal Employees’ Compensation Act.2
LEGAL PRECEDENT
Section 8101(4) of the Act defines “monthly pay” for purposes of computing
compensation benefits as follows: the monthly pay at the time of injury, or the monthly pay at
the time disability begins, or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater.3 In an occupational disease claim, the
date of injury is the date of last exposure to the employment factors, which caused or aggravated
the claimed condition.4 In computing pay rate, section 8114(e) provides for the inclusion of
certain “premium pay” received, and where the evidence indicates additional amounts received
in Sunday or night differential pay fluctuated or may have fluctuated, the Office determines the
amount of additional pay received during the one-year period prior to injury.5 Section
1

By decision dated March 16, 2009, the Office suspended appellant’s compensation for failure to attend a
scheduled physical examination. In a June 3, 2009 decision, an Office hearing representative reversed the March 16,
2009 decision, and appellant received appropriate retroactive compensation.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8101(4); see Dale Mackelprang, 57 ECAB 168 (2005).

4

R.S., 58 ECAB 362 (2007).

5

5 U.S.C. § 8114(e); Lottie M. Williams, 56 ECAB 302 (2005).

2

8114(e)(1) provides that, in computing an employee’s monthly pay for compensation purposes,
overtime pay is not included.6 The Office has administratively determined, however, that
“[p]remium pay for administratively uncontrollable overtime, including holiday pay” under 5
U.S.C. § 5545(c)(2) is to be included in pay rate calculations.7
The relevant part of section 5545(c)(2) states:
“The head of an agency, with the approval of the Office of Personnel
Management may provide that -- an employee in a position in which the hours of
duty cannot be controlled administratively and, which requires substantial
amounts of irregular, unscheduled, overtime duty with the employee generally
being responsible for recognizing, without supervision, circumstances which
require the employee to remain on duty, shall receive premium pay for this duty
on an annual basis instead of premium pay provided by other provisions of this
subchapter, except for regularly scheduled overtime, night, and Sunday duty and
for holiday duty. Premium pay under this paragraph is an appropriate percentage,
not less than 10 percent nor more than 25 percent, of the rate of basic pay for the
position, as determined by taking into consideration the frequency and duration of
irregular, unscheduled overtime duty required in the position.”8
ANALYSIS
The Board finds that appellant’s pay rate for compensation purposes should be calculated
as the pay rate of the date of injury. As noted above, monthly pay is determined with reference
to the greater of the monthly pay at the time of injury, at the time disability begins, or at the time
compensable disability recurs, if the recurrence begins more than six months after the employee
resumes regular federal employment on a full-time basis.9 Appellant stopped work on the date of
injury May 10, 2008. Although he returned to work for a brief period in August 2008, he
returned to part-time work and did not work for more than six months. The proper pay rate is
that of the date of injury. As provided by section 8114(e), the Office found that appellant was
entitled to an additional $21.07 per week for Sunday premium pay. It secured appellant’s pay
history for the year prior to his May 10, 2008 injury, which established that he earned a yearly
total of $1,095.38 in Sunday premium pay, or $21.07 per week.

6

5 U.S.C. § 8114(e)(1); Calvin E. King, 51 ECAB 394 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.7(b)(5)
(December 1995).
8

5 U.S.C. § 5545(c)(2); see also FECA Program Memorandum No. 106 (issued October 30, 1969) (provides for
inclusion of premium pay in pay rate for compensation purposes under section 5545(c)(2)); FECA Bulletin No. 8926 (issued September 29, 1989) (by administrative determination, pursuant to section 5545(c)(2), the Office includes
premium pay for administratively uncontrollable overtime in computing compensation).
9

Supra note 3.

3

The Board also finds that appellant is not entitled to the inclusion of overtime pay for
compensation purposes. The record supports that he worked and was compensated for overtime
in almost every pay period in the year preceding his employment injury. This evidence,
however, does not establish that the Office improperly excluded his overtime pay in determining
his pay rate. The record does not establish that he received premium pay for administratively
uncontrollable overtime of the type described in 5 U.S.C. § 5545(c)(2). Appellant submitted no
evidence that the head of his agency, with the approval of the Office of Personnel Management,
specifically provided for the payment of premium pay to its employees. Moreover, his pay
history, while documenting the overtime worked, shows that the hours of overtime and amounts
paid varied from pay period to pay period. The type of administratively uncontrollable overtime
contemplated by section 5545(c)(2) is premium pay that is paid on an annual basis as a
percentage of an employee’s base pay, regardless of the actual hours worked. The employing
establishment advised that appellant worked overtime because the employing establishment was
short-handed but there was nothing in writing that guaranteed any employees overtime work.
The Board finds that appellant’s pay was earned for actual hours of overtime worked. This
payment is to be excluded from the Office’s pay rate determinations.10
CONCLUSION
The Board finds that the Office properly determined appellant’s pay rate for
compensation purposes.

10

See Charles E. Zulauf, Docket No. 02-1743 (issued May 18, 2004).

4

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 8, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

